Citation Nr: 1142150	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  10-16 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial rating higher than 30 percent for generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 2007 to January 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

Since the last VA examination in March 2009, the Veteran asserts and the medical evidence of record suggests that her generalized anxiety disorder has increased in severity.  She contends that her panic attacks have increased in severity and frequency.  The evidence also shows that she had a suicide attempt in 2009.  As the evidence suggests a material change in the disability since the Veteran was last examined by VA, a reexamination is necessary under 38 C.F.R. § 3.327. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA psychiatric examination to determine the current severity of her generalized anxiety disorder.  

2. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.




The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


